*831—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his employment as a mechanical assembler, asserting that his salary was insufficient to pay his bills. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because he left his employment for personal and non-compelling reasons. We affirm. This Court repeatedly has held that dissatisfaction with one’s wages does not constitute good cause for leaving employment (see, Matter of Kilgallen [Sweeney], 222 AD2d 832, 833; Matter of Tabakoff [Hartnett], 169 AD2d 1014).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.